EXHIBIT 10.9

 

AMENDMENT TO LEASE AGREEMENT

 

THIS AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of June
9, 2015, by and among HPT PSC PROPERTIES TRUST, a Maryland real estate
investment trust, and HPT PSC PROPERTIES LLC, a Maryland limited liability
company (collectively, “Landlord”), and TA OPERATING LLC, a Delaware limited
liability company (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and Tenant (as successor by merger with Petro Stopping
Centers, L.P.) are parties to that certain Lease Agreement, dated as of May 30,
2007, as amended (as so amended, the “Lease”); and

 

WHEREAS, Landlord and Tenant wish to make certain amendments and modifications
to the Lease;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.             Capitalized Terms.  Capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the Lease.

 

2.             Definitions Generally.  The Lease is hereby amended as follows:
the defined term “Base Fuel Gross Revenues” (and all references to that term in
the Lease) shall be replaced with “Base Gross Revenues,” the defined term
“Excess Non-Fuel Gross Revenues” (and all references to that term in the Lease)
shall be replaced with “Excess Gross Revenues,” and the defined terms “Base
Non-Fuel Gross Revenues,” “Excess Fuel Gross Revenues,” “Fuel Sales Cap” and
“Gross Fuel Revenues” shall all be deleted.  As used herein and in the Lease:
the term “Base Gross Revenues” shall mean, with respect to any Property, the
amount of Gross Revenues for such Property for the Base Year; and the term
“Excess Gross Revenues” shall mean, with respect to any Property, with respect
to any Lease Year, or portion thereof, the amount of Gross Revenues for such
Property for such Lease Year, or portion thereof, in excess of Base Gross
Revenues for such Property for the equivalent period during the Base Year.

 

3.             Gross Revenues.  The definition of “Gross Non-Fuel Revenues”
shall be replaced with “Gross Revenues” and its definition shall be as follows:

 

--------------------------------------------------------------------------------


 

with respect to any Property, for each Fiscal Year during the Term, all revenues
and receipts (determined on an accrual basis and in all material respects in
accordance with GAAP) of every kind derived from renting, using and/or operating
such Property and parts thereof, including, but not limited to:  all rents and
revenues received or receivable for the use of or otherwise by reason of all
goods sold, services performed, space or facilities subleased on such Property,
or any portion thereof, including, without limitation, any other arrangements
with third parties relating to the possession or use of any portion of such
Property; and proceeds, if any, from business interruption or other loss of
income insurance; provided, however, that Gross Revenues shall not include the
following:  allowances according to GAAP for uncollectible accounts, including
credit card accounts and other administrative discounts; federal, state or
municipal excise, sales, use, occupancy or similar taxes included as part of the
sales price of any goods or services; insurance proceeds (other than proceeds
from business interruption or other loss of income insurance); Award proceeds
(other than for a temporary Condemnation); any proceeds from any sale of such
Property or from the refinancing of any debt encumbering such Property; proceeds
from the disposition of furnishings, fixture and equipment no longer necessary
for the operation of the Travel Center located thereon; any security deposits
and other advance deposits, until and unless the same are forfeited to Tenant or
applied for the purpose for which they were collected; interest income from any
bank account or investment of Tenant; any revenues or receipts of every kind
derived from the provision, sale or trade of motor fuel and gasoline at such
Property (including, without limitation, any amounts that arise out of the Shell
Agreement); any revenues or receipts derived from gaming operations (but Gross
Revenues shall include any revenue or receipts derived from sales of lottery
tickets without adjustment for payouts); or any amount based on the income or
profits of any Person if as a consequence thereof the Rent or other amounts
payable by Tenant hereunder would fail to qualify, in whole or in part, as
“rents from real property” within the meaning of Section 856(d) of the Code.

 

4.             Additional Rent.  Section 3.1.2 of the Lease shall be deleted and
the following shall be inserted in its place:

 

2

--------------------------------------------------------------------------------


 

(a)           Amount.  Tenant shall pay additional rent (“Additional Rent”) with
respect to each Lease Year during the Term subsequent to the Base Year, with
respect to each Property, in an amount equal to three percent (3%) of Excess
Gross Revenues at such Property.

 

(b)           Quarterly Installments.  Installments of Additional Rent for each
Lease Year during the Term, or portion thereof, shall be calculated and paid
quarterly in arrears, on the first Business Day of the subsequent quarter,
together with an Officer’s Certificate setting forth the calculation of
Additional Rent due and payable for such quarter.

 

(c)           Reconciliation of Additional Rent.  In addition, within
seventy-five (75) days after the end of the Base Year and each Lease Year
thereafter (or any portion thereof occurring during the Term), Tenant shall
deliver, or cause to be delivered, to Landlord (i) a financial report setting
forth the Gross Revenues for each Property for such preceding Lease Year, or
portion thereof, together with an Officer’s Certificate, signed by an officer of
Tenant, certifying that, to the best of Tenant’s knowledge, such report is true,
correct and complete, and (ii) a statement showing Tenant’s calculation of
Additional Rent due for such preceding Lease Year based on the Gross Revenues
set forth in such financial report, together with an Officer’s Certificate,
signed by an officer of Tenant, certifying that, to the best of Tenant’s
knowledge, such statement is true, correct and complete.

 

If the annual Additional Rent for such preceding Lease Year as set forth in
Tenant’s statement thereof exceeds the amount previously paid with respect
thereto by Tenant, Tenant shall pay such excess to Landlord at such time as the
statement is delivered, together with interest at the Interest Rate, which
interest shall accrue from the close of such preceding Lease Year until the date
that such statement is required to be delivered and, thereafter, such interest
shall accrue at the Overdue Rate, until the amount of such difference shall be
paid or otherwise discharged.  If the annual Additional Rent for such preceding
Lease Year as shown in such statement is less than the amount previously paid
with respect thereto by Tenant, Landlord shall grant Tenant a credit against the
Additional Rent next coming due in the amount of such difference, together with
interest at the Interest Rate, which interest shall accrue from the date of
payment by Tenant until the date such credit is applied or paid, as the case may
be.  If such credit cannot be made because the Term has expired prior to
application in full thereof, Landlord shall pay the unapplied balance of such
credit

 

3

--------------------------------------------------------------------------------


 

to Tenant, together with interest at the Interest Rate, which interest shall
accrue from the date of payment by Tenant until the date of payment by Landlord.

 

(d)           Confirmation of Additional Rent.  Tenant shall utilize, or cause
to be utilized, an accounting system for the Leased Property in accordance with
its usual and customary practices and in all material respects in accordance
with GAAP, which will accurately record all Gross Revenues and Tenant shall
retain, for at least three (3) years after the expiration of each Lease Year,
reasonably adequate records conforming to such accounting system showing all
Gross Revenues for such Lease Year.  Landlord, at its own expense, shall have
the right, exercisable by Notice to Tenant, to review Tenant’s books and records
and/or to retain an independent public accounting firm of Landlord’s choice to
audit the information set forth in the Officer’s Certificate referred to in
subparagraph (c) above and, in connection with any such audit, to examine
Tenant’s books and records with respect thereto (including supporting data and
sales and excise tax returns).  Landlord shall begin any such review or audit as
soon as reasonably possible following its receipt of the applicable Officer’s
Certificate (or in the case of an audit after a review, promptly following
completion of the review) and shall complete such review or audit as soon as
reasonably possible thereafter.  Any such review or audit shall be performed at
the location where such books and records are customarily kept and in such a
manner so as to minimize any interference with Tenant’s business operations.  If
any such review of Tenant’s books and records by Landlord discloses a deficiency
in the payment of Additional Rent and Tenant agrees, or the decision of any
arbitration shall have been that there shall have been a deficiency in payment
of Additional Rent, Tenant shall forthwith pay to Landlord the amount of such
deficiency together with interest at the Interest Rate from the date such
payment should have been made to the date of payment thereof.  If any such audit
discloses a deficiency in the payment of Additional Rent, Tenant shall forthwith
pay to Landlord the amount of the deficiency, as determined by such audit,
together with interest at the Interest Rate, from the date such payment should
have been made to the date of payment thereof.  If any such audit discloses a
deficiency in the payment of Additional Rent of more than five percent (5%),
Tenant shall forthwith pay to Landlord an amount equal to one hundred
twenty-five percent (125%) of any third party costs incurred by Landlord in
connection with such audit.  If any such audit discloses that Tenant paid more
Additional Rent for any Lease Year than was due hereunder, and Landlord agrees
with the

 

4

--------------------------------------------------------------------------------


 

result of such audit or such overpayment shall have been determined by
arbitration if Landlord does not agree with such audit, Landlord shall, at
Landlord’s option, either grant Tenant a credit or pay to Tenant an amount equal
to the amount of such overpayment against Additional Rent next coming due in the
amount of such difference, as finally agreed or determined, together with
interest at the Interest Rate, which interest shall accrue from the time of
payment by Tenant until the date such credit is applied or paid, as the case may
be; provided, however, that, upon the expiration or sooner termination of the
Term, Landlord shall pay the unapplied balance of such credit to Tenant,
together with interest at the Interest Rate, which interest shall accrue from
the date of payment by Tenant until the date of payment from Landlord.  Any
dispute concerning the correctness of an audit or a Landlord review shall be
settled by arbitration pursuant to the provisions of Article 22.

 

Any proprietary information obtained by Landlord with respect to Tenant pursuant
to the provisions of this Agreement shall be treated as confidential, except
that such information may be disclosed or used, subject to appropriate
confidentiality safeguards, pursuant to court order or in any litigation between
the parties and except further that Landlord may disclose such information to
its prospective lenders, provided that Landlord shall direct such lenders to
maintain such information as confidential.  The obligations of Tenant and
Landlord contained in this Section 3.1.2 shall survive the expiration or earlier
termination of this Agreement.

 

5.             Underground Storage Tanks.  Section 4.3.3 of the Lease is hereby
amended to delete the second sentence thereof in its entirety and replace it
with the following sentence:  “Upon the expiration or sooner termination of this
Agreement, Tenant shall pay to Landlord the amount of any asset retirement
obligation reserve for underground storage tanks located at the Leased Property
that Tenant would be required to recognize on its books and records pursuant to
GAAP if Tenant owned those underground storage tanks.”

 

6.             Shell Agreement. Tenant shall comply with its obligations under
that certain Liquefied Natural Gas Dispensing Site License and Sales Agreement,
dated as of April 15, 2013, between Tenant and Equilon Enterprises LLC (doing
business as Shell Oil Products US), together with all modifications, amendments
and supplements thereto.

 

7.             Required Sublease Provisions.  Section 16.2 of the Lease is
hereby amended to delete the word “Any” which is the

 

5

--------------------------------------------------------------------------------


 

first word of such paragraph and replace it with the following phrase:  “Except
for subleases which are terminable at will by Tenant on not more than sixty (60)
days’ prior notice, any”.

 

8.             Trade Area Restriction.  The Lease is hereby amended by deleting
Section 21.11 thereof in its entirety and replacing it with the following:
“Notwithstanding anything to the contrary in this Agreement, except for Travel
Centers owned by Landlord or any Affiliated Person of Landlord, neither Tenant
nor any Affiliated Person of Tenant shall acquire, own, franchise, finance,
lease, manage, operate or open any Travel Center or similar business (it being
agreed by Landlord and Tenant that convenience stores which provide services
primarily to non-professional drivers shall not be a “similar business”) within
seventy-five (75) miles in either direction along the primary interstate on
which any Property is located without Landlord’s consent, which consent may be
given or withheld in Landlord’s sole discretion.  Notwithstanding the foregoing,
Landlord confirms that, subject to the other terms and conditions of this
Agreement, Tenant or any Affiliated Person of Tenant may acquire, own,
franchise, finance, lease, manage, operate or open the Travel Centers identified
on Exhibit D attached hereto.”  The Lease is further amended by adding Exhibit D
attached hereto as Exhibit D to the Lease.

 

9.             Remedies.  For clarification, (i) in the parenthetical phrase in
the first paragraph of Section 12.2 of the Lease, the words “and Additional
Charges” shall be added after reference to “Additional Rent”; (ii) immediately
following such parenthetical phrase, the words “and other charges” shall be
deleted; and (iii) in the second paragraph of Section 12.2 of the Lease, the
phrase “Impositions and Additional Rent” shall be replaced with “Additional Rent
and Additional Charges”.

 

10.          Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one and the same instrument.

 

11.          Ratification.  As amended hereby, the Lease is hereby ratified and
confirmed.

 

[Remainder of Page Left Blank Intentionally]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

HPT PSC PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Mark L. Kleifges

 

 

Treasurer and

 

 

Chief Financial Officer

 

 

 

 

HPT PSC PROPERTIES LLC

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Mark L. Kleifges

 

 

Treasurer and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President and

 

 

General Counsel

 

 

Reference is made to the Guaranty of Tenant’s obligations under the Lease dated
May 30, 2007 given by TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability
company (the “Guarantor”) to Landlord.  Guarantor hereby confirms that all
references in such Guaranty to the word “Lease” shall mean the Lease, as defined
therein, as amended by the foregoing Amendment to Lease, and said Guarantor
hereby reaffirms the Guaranty.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President and

 

 

General Counsel

 

[Signature Page to Amendment to Lease Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Trade Area Restriction Waivers

 

TA Site
No.

 

Property Address

397

 

426 Alabama Highway 69 S, Hanceville, AL 35077

399

 

2842 SE Frontage Rd., Johnstown, CO 80534

377

 

10200 Old Federal Rd., Carnesville, GA 30521

376

 

1035 W. State Road 42, Brazil, IN 47834

244

 

5884 S. Wilbur Wright Rd., New Lisbon, IN 47366

250

 

1441 W. US Hwy 20, Porter, IN 46304

382

 

4230 W. Highway 24, Remington, IN 47977

243

 

15587 M-60, Tekonsha, MI 49092

385

 

14150 Hwy 418 SW, Deming, NM 88030

251

 

1670 U.S. Hwy 601 North, Mocksville, NC 27028

378

 

98 Grove St., DuPont, PA 18641

253

 

849 Victory Hwy. West, West Greenwich, RI 02817

255

 

289 Howard Baker Hwy, Pioneer, TN 37847

340

 

101 Cornelius Road North, Hillsboro, TX 76645

394

 

110 Interstate 35 Frontage Rd., Pearsall, TX 78061

 

--------------------------------------------------------------------------------